Citation Nr: 1144922	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-25 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation, prior to September 18, 2010.

2.  Entitlement to a rating in excess of 10 percent for status post distal phalanx fracture of the left middle finger with open reduction internal fixation, from September 18, 2010.

3.  Entitlement to a rating in excess of 10 percent for posttraumatic degenerative joint disease of the both feet and first great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO, inter alia, denied the claims for a compensable rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation, and a rating in excess of 10 percent for posttraumatic degenerative joint disease of both feet and first great toes.  In April 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.

In May 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule the Veteran for a Board hearing at the RO.  The Veteran failed to report for the scheduled hearing.  In May 2009, the Board found good cause for the Veteran's failure to report, and again remanded the matters to the RO, via the AMC, for the requested hearing.

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In May 2010, the Board again remanded the matters on appeal to the RO, via the AMC for additional development.  After accomplishing the requested action, the AMC assigned a 10 percent rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation effective September 18, 2010, while continuing a noncompensable rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation, and continuing the denial of a rating in excess of 10 percent for posttraumatic degenerative joint disease of both feet and first great toes (as reflected in a June 2011 rating decision and supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

While the AMC has assigned a higher initial rating of 10 percent for the service-connected status post distal phalanx fracture of the left middle finger with open reduction internal fixation, as higher ratings are available prior to and from these dates, and the Veteran is presumed to be seeking the maximum available benefit, the claims for higher ratings remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  For the period prior to and from September 18, 2010, the Veteran's status post distal phalanx fracture of the left middle finger with open reduction internal fixation has been shown to involve favorable ankylosis of the distal interphalangeal joint of the long finger.

3.  Pertinent to the November 2003 claim for increase, the primary symptoms associated with the Veteran's posttraumatic degenerative joint disease of the right foot and great toe have consisted of  pain, weakness, and limitation of motion of the great toe; collectively, these symptoms suggest no more than overall moderate disability.  

4.  Pertinent to the November 2003 claim for increase, the primary symptoms associated with the Veteran's posttraumatic degenerative joint disease of the left foot and great toe have consisted of metatarsalgia with pain and weakness; collectively, these symptoms suggest no more than overall moderate disability.  

5.  At no point pertinent to this appeal has any disability under consideration been shown to be so exceptional or unusual as to render inadequate the schedular criteria for rating the disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation, for the period from November 5, 2003 through September 17, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5226 (2011).

2.  The criteria for a rating in excess of 10 percent for status post distal phalanx fracture of the left middle finger with open reduction internal fixation, from September 18, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5226 (2011).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right foot and first great toe are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5284 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of a separate 10 percent, but no higher, rating for degenerative joint disease of the left foot and first great toe, from November 5, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                       § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  A May 2010 post-rating letter provided notice of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2006 SOC set forth the criteria for higher ratings for the disabilities under consideration (the timing and form of which suffices, in part, for Dingess/Hartman). 

After issuance of above-described notice, and opportunity for the Veteran to respond, the June 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his friends and his representative, on his behalf, as well as the transcript of his March 2010 Board hearing.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Here, as the RO has already assigned staged ratings for the left middle finger disability the Board will consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted.

A.  Left Middle Finger

Historically, in an April 1994 rating decision, the RO granted service connection for status post fracture of the distal phalanx of the left middle finger with open reduction external fixation.  A 0 percent (noncompensable) rating was assigned from September 1, 1993.  The Veteran filed the current claim for increased rating in November 2003, and appeals a March 2004 rating decision continuing the noncompensable rating.  As noted above, during the course of the Veteran's appeal, the AMC granted a 10 percent rating for the disability, effective September 18, 2010.  

The rating for the Veteran's status post fracture of the distal phalanx of the left middle finger with open reduction external fixation has been assigned under Diagnostic Code 5226 for ankylosis of the long finger. Under this Diagnostic Code, a 10 percent rating is warranted for favorable or unfavorable ankylosis of the long finger.

Under Diagnostic Code 5229, a rating of 10 percent is warranted for a gap of one inch (2.5 cm.) or more between the fingertip of the long finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  Lesser limitation is not compensable, and there is no provision for a rating higher than 10 percent.

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that a 10 percent rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation from November 5, 2003 (the date of claim for increase) through September 18, 2010, is warranted.  However, the Board also finds that a rating in excess of 10 percent for the period prior to and from September 18, 2010, is not warranted.

On VA examination in January 2004, the Veteran reported that he worked in a juvenile detention center, and that this left middle finger disability affected his job.  It was noted that he had good approximation between the finger and the thumb and the palm of the hand and tip of the finger.  He rated the pain as a 2 or 3 on a scale of 1 to 10.  There was mild pain on pulling of the distal phalangeal of the left middle finger.  An x-ray of the left hand revealed mild degenerative changes of the interphalangeal joint of the index and middle finger.  A diagnosis of status post fracture of the distal phalangeal of the left middle finger, with residual pain when pulling a pistol, was assigned.  

A December 2004 report from Dr. P. of the Bayne-Jones Army Community Hospital notes that the Veteran presented with complaints of left hand pain as the result of lifting bags weighing about 80 pounds.  He reported that his hand swells, but there was no numbness.  On physical examination, there was a positive Tinel sign at the notch for the fourth and fifth fingers, as well as a positive Finkelstein test.  There was tenderness of the wrist with severe pain in the distal radioulna joint.  It was also indicated that the wrist was swollen.  An impression of deQuervain's of the left wrist, minimal, and distal radioulna joint pathology on the left was noted.

VA outpatient treatment records also document the Veteran's complaints of left wrist, but not left middle finger, complaints.

Various statements from the Veteran's friends and former coworkers reflect that they observed the Veteran's left hand difficulties and occasions of swellings, as well as the impact of this disability on his ability to perform the functions of his job.

During the Veteran's March 2010 Board hearing, he indicated that his suffered from significant pain in the left middle finger and expressed his belief that the previous VA examiner only provided a cursory examination of the finger.

On VA examination in September 2010, the Veteran reported a history of injury to his left middle finger while playing football in service.  He indicated that he underwent surgical fixation in 1978, and since then had developed arthritis.  He reported that he took Celebrex for treatment.  He reported no decrease in hand strength or hand dexterity, or a history of flare-ups of joint symptoms.   The examiner noted that there was a history of treatment for left wrist problems in November 2004, but this was not associated with the left middle finger.

On range of motion testing, extension of the distal interphalangeal joint was limited by 15 degrees, while extension of the proximal interphalangeal joint, and metacarpal joint was normal (0 degrees- finger aligns with hand).  There was a 2.5 centimeter (less than 1 inch) gap between the index finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was no objective evidence of pain, to include after repetitive motion.  There was also no additional limitation of motion after repetition.  The examiner indicated that there was ankylosis of the left long finger, but that this ankylosis did not interfere with motion of the other digits or with overall hand function.  Strength for pushing pulling and twisting was not decreased, nor was dexterity or twisting, probing, writing, touching or expression.  

An x-ray of the left hand revealed early degenerative joint disease of the joints of the left middle finger.  The examiner commented that ankylosis of the left middle finger is favorable in that it involves the distal interphalangeal joint and the Veteran was still able to have normal hand grip.  She determined that the disability would have no significant effects on occupation or usual activities.  It was noted that the Veteran had retired in 2006 due to multiple medical problems, including toe pain, hip and spine pain, and limitation of the left hand.  The examiner also determined that Veteran's problem of ankylsosis of the left middle finger is not the same as the disability observed by Dr. P. in December 2004.  In so finding, she noted that deQuervain's syndrome or radioulna pathology is not related to the isolated persistent flexion of the distal interphalangeal of his left middle finger.

The Board notes that the aforementioned medical evidence, in particular the September 18, 2010, VA examination, reflects that the Veteran's status post distal phalanx fracture of the left middle finger with open reduction internal fixation, involves favorable ankylosis of the distal interphalangeal joint of the long finger.  Given the Veteran's contention that his previous examination was inadequate, his complaints regarding the severity of pain during the entirety of the period on appeal, and the fact that the January 2004 VA examiner did not perform range of motion testing or comment on whether ankylosis was present, the Board finds it reasonable to conclude that ankylosis was present prior to the September 2010 examination.  Therefore, a 10 percent rating based upon favorable ankylosis is warranted under Diagnostic Code 5226 from the November 5, 2003, date of claim for increased rating.

As the Board noted above, the maximum schedular rating for the Veteran's status post distal phalanx fracture of the left middle finger with open reduction internal fixation under Diagnostic Code 5226 is 10 percent; therefore, a higher schedular rating under this diagnostic code is not available either prior to or since September 18, 2010.   The Board notes that a higher schedular rating is also not available under Diagnostic Code 5229 on the basis of limitation of motion of the long finger.

The Board has also considered the applicability of other diagnostic code(s), but the disability has not been shown to involve or to have involved any other factor(s) that warrant evaluation of the disability under any other provision(s) of VA's rating schedule. 


B.  Degenerative Joint Disease of Both Feet and First Great Toes

Historically, in an April 1994 rating decision, the RO granted service connection for degenerative joint disease of both feet and first great toes.  A 10 percent rating was assigned, effective September 1, 1993 under Diagnostic Code 5010 for traumatic arthritis.  The Veteran filed the instant claim for increased rating in November 2003, and appeals a March 2004 rating decision continuing a 10 percent rating.  

Traumatic arthritis is rated under Diagnostic Code 5010, which is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

The Board notes that there is no specific diagnostic code for rating limited motion of the foot, but this disability can be rated, by analogy, to residuals of foot injury-which may include limitation of motion-under Diagnostic Code 5284.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 5284, moderate foot disability warrants a 10 percent rating.  A 20 percent rating is assigned for moderately severe foot disability, and a 30 percent rating is assigned for severe foot disability.  A 40 percent rating requires actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate" and "severe" are not defined in VA's Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Considering this evidence in light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent, but no higher, rating for each foot for posttraumatic degenerative joint disease, is warranted.

A February 2003 report from the Bayne Jones Army Hospital notes a diagnosis of plantar fascia nodule.  

On VA examination in January 2004, the Veteran reported feet and toe pain, greater on the right than on the left.  The examiner observed stiffness, swelling, and tenderness.  The Veteran had full range of motion, except for the right great toe, where a loss of 15 degrees of flexion was indicated.  It was noted that the cold made the foot disabilities worse.  An x-ray of the right foot revealed mild degenerative changes of the first metatarsophalangeal joint of the big toe, while an x-ray of the left foot revealed mild degenerative changes.  A diagnosis of right and left foot injury with tenderness of the right great toe and limitation of motion on flexion to 15 degrees was assigned.

A March 2004 report from the Bayne-Jones Army Hospital notes a diagnosis of right and left foot hallux valgus.  The Veteran was referred to podiatry, where he was seen for throbbing pain in the right foot, as well as pain in the right big toe and left first metatarsophalangeal joint.  It was noted that the Veteran wore inserts for exercise.  He was assessed with hallux ridigus on the right and a bone spur and plantar fibroma of the left foot.  

A September 2004 VA outpatient treatment report notes that the Veteran complained of right great toe pain.  He reported a history of degenerative joint disease in the foot.   

Various statements from the Veteran's friends and former coworkers reflect that the Veteran took mediation for arthritis of his feet, and that they personally observed the Veteran's feet difficulties and their impact on his ability to perform the functions of his job.

A December 2005 VA podiatry consultation noted that the Veteran was seen for foot pain.  The Veteran reported pain in the left foot sub-fifth metatarsophalangeal head with barefoot walk.  The pain was minimal if the Veteran wore shoes.  The Veteran also indicated that orthotics were helpful in treatment of his right first metatarsophalangeal joint pain.  It was noted that the skin of both plantar fifth metatarsal head areas were darkened. The left one was painful to direct palpation.  The fat pad was thing bilaterally.  Range of motion of the fifth toe was pain free and there was no crepitus.  The treating physician assessed the Veteran with metatarsalgia of the left foot with barefoot walking, limited hallux rigidus, post trauma 1969, constantly symptomatic, and dorsal loss left foot, post trauma 1969, and intermittent symptoms.

A December 2005 x-ray of the right foot revealed mild degenerative changes.

A VA outpatient treatment report from February 2007 notes the Veteran's complaints of chronic right foot pain and intermittent flare-ups of severe pain. He indicated that he treated his pain by taking ibuprofen and getting off his feet.  It was noted that the Veteran was ambulatory with a slight limp.

On VA examination in September 2010, the Veteran reported that he originally injured his feet in service, when a large crate fell across his feet.  He indicated that this foot pain had worsened.  He noted that he had fixation of the right great toe in 2006 which helped his symptoms.  He endorsed symptoms of pain, swelling, and lack of endurance, but denied heat, redness, stiffness, fatigability, and weakness.  With respect to current treatment, it was noted that the Veteran took medication.   The Veteran also indicated that he experienced flare-ups of pain 1 to 3 times per month, lasting a duration of 1 to 2 days at a time.  He indicated that these flare-ups involved swelling in the first great toe, and were relieved by taking medication and sitting down.

On physical examination of the left foot, the examiner found no objective evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The examiner noted that it was not an examination for hammertoes, hallux valgus, or rigidus, skin or vascular foot abnormality, pes cavus, flatfoot, malunion or nonunion of the tarsal or metatarsal bones, or other foot deformity.  With respect to the right foot, the examiner noted objective evidence of tenderness, instability, painful motion, swelling, weakness, and abnormal weight bearing.  The examiner pointed out that the evidence of abnormal weight bearing included callosities and unusual shoe wear patterns.  He again noted that it was not an examination for hammertoes, hallux valgus, or rigidus, skin or vascular foot abnormality, pes cavus, flatfoot, malunion or nonunion of the tarsal or metatarsal bones, or other foot deformity.  With respect to gait, the Veteran was wearing padded boots, and had a mild antalgic gait.  He was unable to push off his right great toe or rise on his toes due to surgical fixation.  As for the Veteran's ankles, there was full range of motion, to include after repetition of motion, and motion was not painful.

An x-ray of the left foot was normal, while a right foot x-ray revealed status post fusion at the first metacarpal joint.  Both ankles were normal. Diagnoses of right great toe degenerative joint disease of the first metacarpal joint, status post fusion and history of hallux rigidus post trauma, and chronic left foot sprain/metatarsalgia, was assigned.  The examiner noted that these disabilities caused significant effects on employment, including difficulty walking, though the Veteran had retired in 2006 due to multiple physical disabilities, including his hips, spine, hand, and toes.  Affects only activities of daily living were noted to be only mild or moderate. 

In light of medical records and VA examinations reflecting degenerative joint disease and/or metatarsalgia of both feet, the Board finds that, resolving all reasonable doubt in favor of the Veteran, that a separate 10 percent rating is warranted for each foot and toes disability.  The aforementioned medical evidence reflects that the Veteran has experienced pain, swelling, abnormal gait and weakness in both feet all due to his posttraumatic degenerative joint disease of the feet and first great toes.  Given the objective findings of pain and weakness, and affording the Veteran the benefit of the doubt, the Board finds that a rating of 10 percent rating for overall moderate disability under Diagnostic Code 5284, for each foot/great toe, is warranted.  

However, the Board finds that a rating in excess of 10 percent is not warranted for either disability.  The medical evidence reflects symptoms of pain, abnormal gait, weakness, and loss of range of motion of the right great toe.  X-ray evidence has established arthritis, and the Veteran's has limitations on prolonged standing or walking.  While these symptoms are significant, the Board finds they do not rise to the level of "moderately severe" as required for a higher 20 percent rating.  
In so finding, the Board observes that there is no limitation of motion of the other toes of the feet outside of the right great toe, and range of motion of both ankles is not limited.  The disability of each foot has been treatable with shoe inserts and medications.  Thus, while the disability of each foot/great toe  causes limitations on walking and standing, he still retains significant use of both feet.  

No other potentially applicable diagnostic code provides a basis for a rating greater than 10 percent for either foot.  Although ratings in excess of 10 percent are assignable for acquired flat foot, acquired claw foot and malunion of tarsal or metatarsal bones, as the Veteran's right and left foot disabilities are not shown to involve any of the above, Diagnostic Code 5276, 5278 and 528l, respectively, are not applicable.  See 38 C.F.R. § 4.71a.  The right and left foot disabilities also are not shown to involve any other factor(s) that would warrant evaluation of either foot/great toe disability under any other provision(s) of VA's rating schedule.

C.  All Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have any of the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the June 2006 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration under all pertinent periods.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met for any claim.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Also, in adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in granting a separate 10 percent rating, each, for degenerative joint disease of each foot /great toe, as well as a 10 percent rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation for the period prior to September 18, 2010, the preponderance of the evidence is against assignment of any higher rating for either disability during any pertinent time frame (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A 10 percent rating for status post distal phalanx fracture of the left middle finger with open reduction internal fixation, from November 5, 2003 through September 17, 2010, is granted, subject to the legal authority governing the payment of compensation benefits.  

A rating in excess of 10 percent for status post distal phalanx fracture of the left middle finger with open reduction internal fixation toe, prior to and since September 18, 2010, is denied.  

A rating in excess of 10 percent for posttraumatic degenerative joint disease of the right foot and first great toe is denied.

A separate, 10 percent rating for posttraumatic degenerative joint disease of the left foot and first great toe, from November 5, 2003, is granted, subject to the legal authority governing the payment of compensation benefits.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


